Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

The amendment filed on 02/24/2021 is entered and acknowledged by the Examiner.  Claims 5 and 7-9 have been amended.  Claim 6 has been cancelled. Claims 5 and 7-11 are currently pending in the instant application. 

The objection of claim 5 for typographical error has been withdrawn in view of the above amendments.


Response to Arguments


Applicant’s arguments with respect to claims 5 and 9 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Link et al Pub. No.: (US 2009/0119657 A1) (hereinafter "Link”) in view of Jarvis et al Pub. No.: (US 2017/0086084 A1) (hereinafter "Jarvis”).

With respect to claim 5: Link discloses a processor, installed in a vehicle, that is programmed to:
connect with a first network and connect with a second network different from the first network, the first network and the second network respectively receiving electric power from a first power source and a second power source different from the first power source at different times (the vehicle includes a PCS/Cellular modem first network that transmits data to the central server (first network), and is powered by a first power source/standby power.  The processor in the PCS/Cellular controls power to other functions such as GPS, GYRO or any other peripheral in the vehicle when a push button press or CAN activity is detected (second network) [0040-0044]).  The first level shutdown turns off everything except the PCS-Cellular modem [0044]);
determine whether the first network to which data is to be transmitted is available (Shutting off the PCS/Cell modem when it is determined that the vehicle is stationary for long 
transmit the data to the first network when it is determined that the first network is available due to the first power source being on (the PCS/Cell Modem transmits data to the central server, the PCS/Cell modem requires a power source [0039-0040], [0042]); 
determined that the second network is unavailable due to the second power source being off (all the peripherals are shutdown, except for the PCS-Cellular modem when the power source is disabled [0044]);
However, Link does not explicitly disclose a control a storage medium to store the data when it is determined that the second network is unavailable due to the second power source being off;
Jarvis discloses a control a storage medium to store the data when it is determined that the second network is unavailable due to the second power source being off (power supplied to the mobile device/test equipment. If the mobile is low or out of power, it will suspend transmission of data to the server and resume transmission of data when the mobile device is available again [0011], [0055], [0193-0196].  Therefore, if the mobile device has no power, it will store the data and continue transmission when it is powered back on);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Link in view of Jarvis in order to store the data when it is determined the network is unavailable due to the power source being off;
One of ordinary skill in the art would have been motivated because it would continue to send the data where it left of when the network has been reestablished [Jarvis: 0196]. 

With respect to claim 10:  Link-Jarvis discloses the processor according to claim 5 as set forth above. 
Link discloses wherein the first network and the second network are in-vehicle networks (the first and second network are in a vehicle [abstract], [0040-0044]).

.


Claims 7-8 is rejected under 35 U.S.C. 103 as being unpatentable over Link et al Pub. No.: (US 2009/0119657 A1) (hereinafter "Link”) in view of Jarvis et al Pub. No.: (US 2017/0086084 A1) (hereinafter "Jarvis”) as applied to claims 5 and 9-11 above , further in view of Bowne et al Pub. No.: (US 2013/0006674 A1) (hereinafter "Bowne”).


With respect to claim 7:  Link-Jarvis discloses the processor according to claim 5 as set forth above. 
Link discloses wherein the first network is a network based on a controller area network (CAN) standard, the first power source is a battery power source (a CAN network and a battery source [0042-0044]);
However, Link does not explicitly disclose the second network is a network based on an Ethernet standard, and the second power source is an ignition power source;
Jarvis discloses the second network is a network based on an Ethernet standard (connectivity port of the mobile device includes Ethernet [0074], [Fig. 3]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Link-Jarvis in order to have an Ethernet standard;
One of ordinary skill in the art would have been motivated because it would provide high bandwidth connectivity [Jarvis: 0074];
However, Link-Jarvis does not explicitly disclose the second power source is an ignition power source;
Bowne discloses the second power source is an ignition power source (ignition switch for power on/off [0062]);

One of ordinary skill in the art would have been motivated because it would trigger a power on/off of a vehicle on-board computer systems [Bowne: 0074].

	With respect to claim 8:  Link-Jarvis discloses the processor according to claim 5 as set forth above. 
Link discloses the second network is a network based on a controller area network (CAN) standard, and the second power source is a battery power source (a CAN network and a battery source [0042-0044]);
However, Link does not explicitly disclose wherein the first network is a network based on an Ethernet standard, the first power source is an ignition power source;
Jarvis discloses the first network is a network based on an Ethernet standard (connectivity port of the mobile device includes Ethernet [0074], [Fig. 3]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Link-Jarvis in order to have an Ethernet standard;
One of ordinary skill in the art would have been motivated because it would provide high bandwidth connectivity [Jarvis: 0074];
However, Link-Jarvis does not explicitly disclose the first power source is an ignition power source;
Bowne discloses the first power source is an ignition power source (ignition switch for power on/off [0062]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Link-Jarvis in view of Bowne in order to have an ignition power source;
One of ordinary skill in the art would have been motivated because it would trigger a power on/off of a vehicle on-board computer systems [Bowne: 0074].


Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO DUC DUONG whose telephone number is (571)272-2350.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/T.D.D/Examiner, Art Unit 2446                                                                                                                                                                                                        


/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446